       Case: 1:18-cr-00286 Document #: 75 Filed: 09/09/19 Page 1 of 7 PageID #:484




                IN THE UNITED STATES DISTRICT COURT
           NORTHERN DISTRICT OF ILLINOIS – EASTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
                                          )
         v.                               )       18 CR 286
                                          )       Hon. Matthew F. Kennelly
                                          )
XAVIER ELIZONDO                           )

           DEFENDANT ELIZONDO’S OMNIBUS MOTIONS IN LIMINE

         NOW COMES the defendant, Xavier Elizondo, by and through his attorney,

Michael F. Clancy, and respectfully moves the Court, in limine, as follows:

I.       DISCLOSURE OF F.R.E. 404(b) AND 608(b) EVIDENCE

     1. Elizondo requests the Court order the Government to give immediate notice of

its intention to use at trial in the instant matter, either in its case in chief, cross-

examination of the defendant, or in its rebuttal case, evidence of “other crimes,

wrongs, or acts” of the defendant, as that phrase is used in section 404(b) of the

Federal Rules of Evidence. Under Rule 404(b), (1) the evidence must be directed

toward a matter in issue other than the defendant’s propensity to commit the crime

charged; (2) the evidence must show that the other act is similar enough and close

enough in time to be relevant to the matter in issue; (3) the evidence must be

sufficient to support a jury finding that the defendant committed the similar act;

and (4) the probative value of the evidence must not be substantially outweighed by

the danger of unfair prejudice. United States v. Best, 250 F.3d 1084, 1090-91 (7th

Cir. 2001). Rule 404(b) allows the use of other-act evidence only when its admission

is supported by some propensity-free chain of reasoning. United States v. Gomez,

                                              1
    Case: 1:18-cr-00286 Document #: 75 Filed: 09/09/19 Page 2 of 7 PageID #:484




763 F.3d 845, 856 (7th Cir. 2014). Elizondo asks that the information include, but

not be limited to, the following:

 (a) In regard to the notice, the Government should identify and describe:

         (i) the dates, times, places, and persons involved in the crimes, wrongs, or

 acts;

         (ii) the statements of each participant in the other crimes, wrongs, or acts;

         (iii) the documents which contain evidence of the other crimes, wrongs, or

 acts, including when the documents were prepared, who prepared the documents,

 and who has possession of the documents; and

         (iv) the issue or issues to which the Government believes such other crimes,

wrongs, or acts evidence is relevant under F.R.E. 404(b).

 2. Elizondo requests the Court to order the Government to disclose its intention to

use evidence of specific instances of conduct of the defendant, as that phrase is used

in F.R.E. 608(b).

 (a) In regard to notice, the Government should identify and describe:

         (i) the dates, times, places, and persons involved in the specific act of

misconduct;

         (ii) the statements of each participant in the specific acts of misconduct;

         (iii) the documents that contain evidence of the specific acts of misconduct,

including when the documents were prepared, who prepared them, and who has

possession of the documents; and




                                              2
    Case: 1:18-cr-00286 Document #: 75 Filed: 09/09/19 Page 3 of 7 PageID #:484




      (iv) the issue or issues to which the Government believes such other crimes,

wrongs, or acts evidence is relevant under F.R.E. 608(b).

II. PRECLUSION OF CERTAIN EVIDENCE

 1. Elizondo requests the Court to enter an order precluding the Government from

eliciting testimony or introducing evidence of the following:

 (a) On at least two occasions, individuals whose homes were searched by

Elizondo’s team pursuant to a search warrant have told the F.B.I. that they had

money in a drawer that was missing after the execution of the search warrant. The

money that was purportedly taken was not inventoried by the search team

members. As there is absolutely no corroboration that money was present at the

time of the search, not to mention no evidence of who took possession of the money

or if any money was even taken, such testimony/evidence against Elizondo is wholly

improper.

 (b) Testimony of any witnesses who served as informants that they received money

or cigarettes from Elizondo absent evidence that the money or cigarettes was

misappropriated from a prior search. Compensating informants is not illegal, per

se. Without proof that the compensation was actually proceeds from a search, said

evidence should be excluded.

 (c) Any evidence that any acts performed outside of Chicago Police Department

policy were illegal. Just because an act may not have comported with policy does

not make it illegal.




                                          3
       Case: 1:18-cr-00286 Document #: 75 Filed: 09/09/19 Page 4 of 7 PageID #:484




 (d) Any testimony or argument that a general fear of police is an excuse for a

witness changing his or her version of events at trial from earlier statements

provided to investigators.

 (e) Any testimony that Elizondo used profanity or insulting language toward

citizens, engaged in physical abuse or unlawful restraint of citizens, or promised to

help informants with pending or future cases. Further, Elizondo asks that the

Government be precluded from suggesting impropriety concerning common police

tactics used by Elizondo that may be offensive to jurors or inconsistent with Chicago

Police Department policies (but that are not illegal or within the charged

conspiracy).

         In United States v. Thomas, 321 F.3d 627, 629 (7th Cir. 2003), the court

explained that F.R.E. 403 requires district courts to exclude evidence if the

probative value is substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury. Evidence is unfairly prejudicial if it

will induce the jury to decide the case on an improper basis, commonly an emotional

one, rather than on the evidence presented. Id.

III.     PRECLUSION OF OPINION EVIDENCE

 1. At least two witnesses, Officers Treacy and Sanchez, gave opinions to

investigating agents as to Elizondo’s state of mind when it was discovered that the

Internal Affairs Division and/or the F.B.I. was conducting an investigation.

Specifically, those witnesses opined that Elizondo seemed nervous or scared.

Elizondo requests that the Government be precluded from eliciting this opinion



                                            4
      Case: 1:18-cr-00286 Document #: 75 Filed: 09/09/19 Page 5 of 7 PageID #:484




testimony as to Elizondo’s state of mind from these or any other witnesses, as basis

of knowledge is wholly lacking. In addition, F.R.E. 602 provides that a witness may

not testify to a matter unless evidence is introduced sufficient to support a finding

that the witness has personal knowledge of the matter.

 2. Similarly, Elizondo moves for an order precluding the Government from

eliciting opinion or hearsay testimony from officers or civilians regarding the

integrity of Elizondo’s team. For instance, no witness should be allowed to testify

that he or she heard the team was dirty or did not follow protocol. Moreover,

Elizondo asks the Court to bar any such testimony even if offered for the witness’s

state of mind, as it would be unduly prejudicial to Elizondo, especially if the rumor

or hearsay was transmitted by another officer. For example, a witness testifying

that he or she heard that Elizondo or his team was unethical to then explain that

witness’s subsequent acts or statements is extremely prejudicial and improper, and

should be disallowed. The probative value of inflammatory characterizations is

substantially outweighed by the danger of unfair prejudice to Elizondo. See F.R.E.

403.

IV.     LAW ENFORCEMENT POLICY COMPARISON EVIDENCE

 1. Elizondo is charged with acts he undertook as a Chicago police officer. This

Court should bar the Government from eliciting from any of its witnesses a

discussion of F.B.I. policy to suggest that a Chicago police officer not following F.B.I.

policy is illegal or wrong. Namely, the Government should not be permitted to call

an F.B.I. agent to testify as to how the F.B.I. conducts search warrants, how the



                                            5
      Case: 1:18-cr-00286 Document #: 75 Filed: 09/09/19 Page 6 of 7 PageID #:484




F.B.I. handles informants, etc. Any specific or general comparison testimony

regarding agency policies is irrelevant and unwarranted. Also, the violation of

police regulations or even a state law is completely immaterial as to the questions of

whether a violation of the federal constitution has been established. Thompson v.

City of Chicago, 472 F.3d 444, 454 (7th Cir. 2006).

V.      ALLOWING HEARSAY TO REBUT RECENT FABRICATION

 1. There are at least two recordings capturing Elizondo explaining to current or

 retired Chicago police officers that his actions were proper and he did not do

 anything illegal. Elizondo discusses the propriety of his behavior with both a

 retired Chicago police officer and a Chicago Police sergeant for whom Elizondo

 worked previously. Typically, the contents of those conversations would be

 considered inadmissible hearsay. However, in this case, since the conversations

 took place contemporaneously with or shortly after alleged misdeeds, the

 conversations rebut the express or implied charge that the declarant (Elizondo)

 recently fabricated his testimony or acted from a recent improper influence or

 motive in so testifying. See F.R.E. 801(d)(1)(b)(i).

VI.     MOTIVE OF GAMBLING EVIDENCE

 1. There is one conversation captured by the Government wherein Elizondo

discusses Super Bowl “squares.” There is absolutely no other evidence of gambling.

There are no casino records, no conversations with a bookie, no records from a horse

track, or any other indication that Elizondo had an issue with gambling or had a

motive to misappropriate funds to support a gambling habit. Considering the



                                           6
    Case: 1:18-cr-00286 Document #: 75 Filed: 09/09/19 Page 7 of 7 PageID #:484




widespread popularity of Super Bowl square pools, the fact that millions of people

participate in them every year, and the lack of sophistication required to

participate, there is nothing to suggest that purchasing a Super Bowl square

portends a gambling problem. Elizondo moves the Court to bar the Government

from arguing or suggesting that Elizondo had a motive to steal or misappropriate

funds to use for gambling purposes. Such an argument is simply not supported by

the evidence.

      WHEREFORE, based on the foregoing, Elizondo respectfully moves this

Honorable Court to grant these motions in limine, and enter orders granting the

relief requested.

                                                     Respectfully submitted,



                                                     s/ Michael F. Clancy


MICHAEL F. CLANCY
53 W. Jackson Blvd., Suite 1401
Chicago, IL 60604
(312) 427-0288




                                          7
